Citation Nr: 0409065	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-14 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for right knee 
patellofemoral syndrome and right thigh tendonitis, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

S. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
November 1986.  He had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims. 

2.  Medical evidence demonstrates that the veteran's right 
knee patellofemoral syndrome is manifested by crepitation and 
a positive "grinding" test, with no limitation of motion, 
instability or subluxation.  The right thigh tendonitis is 
asymptomatic.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right knee patellofemoral syndrome and right thigh 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Part 4, Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was notified of the VA's 
responsibilities vs. his responsibilities in the development 
of his claim for a compensable rating in a March 2003 letter.  
He was notified of the laws and regulations regarding 
increased ratings, as well as the substance of regulations 
implementing the VCAA in a May 2003 statement of the case 
(SOC).  On review, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  First, the veteran was given VCAA notice 
soon after the rating action that granted service connection 
for the disability at issue.  Second, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 
01-944, slip op. at 13.  


The veteran has been adequately informed as to the type of 
evidence that would help substantiate his claims.  The March 
2003 letter and the May 2003 SOC informed the veteran of the 
type of evidence necessary to substantiate his claim for an 
increased rating, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
These documents also advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  

The March 2003 letter sent to the veteran did not 
specifically contain the "fourth element."  
Notwithstanding, VA's Office of General Counsel recently held 
that the Court's statement in Pelegrini regarding the 
"fourth element" was "obiter dictum and is not binding on 
VA" and that "section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this point is not be prejudicial to the 
veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  With 
regard to the duty to assist in developing evidence to 
support the veteran's claim, the veteran was provided with a 
VA orthopedic examination on December 2001.  During this 
exam, the veteran referred to a private x-ray report of the 
right knee which he described as normal.  This x-ray report, 
dated in the same month, is apparently not associated with 
the claims folder, however the apparent normal finding is 
consistent with the x-ray finding generated during the VA 
orthopedic examination.  

The veteran has submitted additional argument, but has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R.  §3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue of an increased 
evaluation for a right knee disability would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Factual Background

Service records include a March 1986 medical record showing 
that the veteran fell during physical training and injured 
his right leg.  Upon examination, the veteran was treated for 
right knee pain and right thigh tenderness.  The record 
indicated that pain was exhibited upon flexion but not upon 
extension.  A physical profile form dated the same month 
indicated that the veteran was temporarily restricted from 
physical training and marching.  Crutches were also ordered.  
A follow-up appointment the next week revealed no swelling.  
The veteran was progressively better and could walk without 
crutches.

In September 2000, a VA emergency room report indicates that 
the veteran complained of right knee pain for a year.  No 
notes followed.

In December 2001, the veteran underwent a general medical VA 
examination.  During the examination, the veteran was able to 
squat, stoop, and walk on toes and heels without difficulty.  
The examiner noted pain on flexion and extension of the knee.

On the same day in December 2001, the veteran underwent a VA 
orthopedic examination.  The veteran complained of mild pain 
on the posterior right knee with limitation of motion on 
flexion.  He indicated that the pain did not limit his work 
duties but referred to 17 episodes of severe knee pain in the 
past year that caused him to be absent from work.  Ice packs 
to the knee and medication relieved the pain.  Precipitating 
factors of pain included running or squatting for long 
periods of time.  The veteran complained of swelling while 
running.  The veteran had no need for crutches, braces or a 
cane to walk.  The veteran denied any episodes of dislocation 
or recurrent subluxation, or symptoms of inflammatory 
arthritis.

Examination in December 2001 revealed that flexion of the 
right knee was 140 degrees and extension was zero degrees.  
The examiner reported the absence of pain upon motion.  The 
veteran's gait cycle was normal and there was no evidence of 
ankylosis or inflammatory arthritis.  The examiner did note 
severe crepitation of the right knee, as well as a positive 
patellar grinding test on right knee.  X-ray of the right 
knee was normal.  There was no evidence of fractures, 
dislocation or any osseous, articular or soft tissue 
pathology.  Clinical diagnosis was right knee patellofemoral 
syndrome.

Legal Criteria

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his knee 
disability assigned following the grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims, formerly the Court of Veterans Appeals (Court), has 
found that there is a distinction between a veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities (hereinafter, "the Schedule") represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Analysis

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As a preliminary matter, the Board notes that the right thigh 
tendonitis is essentially asymptomatic.  The veteran had a 
hematoma on the thigh in service but recent examination did 
not reveal the hematoma, muscle weakness or other objective 
evidence of right thigh impairment.  To the extent that the 
right thigh tendonitis affects right knee function, it is 
addressed in the discussion of the patellofemoral syndrome.   

Patellofemoral syndrome is not specifically listed in the 
rating schedule.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

In this case, the veteran's service-connected right knee 
patellofemoral syndrome is currently rated under the 
provisions of Diagnostic Code 5257, impairment of the knee, 
recurrent subluxation and lateral instability, effective 
September 2000.  A 10 percent evaluation under code 5257 
contemplates a slight level of recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

The Board finds that a disability rating in excess of 10 
percent for right knee patellofemoral syndrome has not been 
met under Diagnostic Code 5257.  While the December 2001 VA 
orthopedic report reflects evidence of severe crepitation and 
a positive "grinding" test during the December 2001 VA 
orthopedic exam, there was no objective medical evidence of 
subluxation or instability.  Furthermore, the veteran himself 
denied any episodes of subluxation or instability.  
Accordingly, a higher disability rating under Diagnostic Code 
5257 is not warranted.

A knee disability may also be rated under Diagnostic Codes 
5260 and 5261, limitation of flexion and extension of the 
knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  Under Diagnostic Code 5260, limitation of flexion of 
the knee to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.

A review of the December 2001 VA orthopedic report reveals 
that range of motion of the right knee was zero (extension) 
to 140 (flexion) degrees.  Full range of knee motion is from 
0 to 140 degrees.  See 38 C.F.R. § 4.71a Plate II.  
Accordingly, a compensable evaluation for right knee 
patellofemoral syndrome is not warranted under Diagnostic 
Codes 5260 and 5261.  

The Board also notes there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  

The Board acknowledges the veteran's complaint of right knee 
pain during the December 2001 VA orthopedic examination and 
his more recent complaint that he has suffered an increase of 
right knee pain since the examination, citing 35 severe 
episodes of pain and continued use of pain medication.  
However, other than crepitation and positive grinding test, 
the veteran does not exhibit objective evidence of pain on 
motion.  There is no showing of additional dysfunction due to 
pain, weakness or muscle atrophy.  His gait is unaffected.  
In fact the examiner indicated that range of motion was full 
and not affected by pain.  The veteran has not undergone 
surgery of the right knee and despite complaints of frequent 
exacerbations, has not needed medical treatment for his right 
knee (the December 2001 VA examination report noted one 
outpatient visit since discharge from service in 1996).  The 
veteran is already in receipt of a 10 percent rating, which 
exceeds the rating for exhibited instability, subluxation or 
limitation of motion.  Thus, §§ 4.40 and 4.45 do not afford 
an avenue for a higher rating.  Furthermore, the veteran has 
not identified or associated with the claims folder any 
additional evidence of ongoing treatment for his right knee 
since the examination.  

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knees 
and accordingly, Diagnostic Code 5256 is not for application.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application.  Moreover, 
there is no competent medical evidence of degenerative 
arthritis of the right knee, therefore Diagnostic Code 5003 
is not for application.  38 C.F.R. § 4.71a.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, the Board finds that the regular 
schedular standards applied in this case adequately describe 
and provide for the veteran's knee disability.  Although the 
veteran claims he has missed time from work, there is no 
persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating. 

In summary, the veteran's knee disability is limited to 
severe crepitation and complaints of pain, without limitation 
of flexion or extension, or evidence of instability or 
recurrent subluxation.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign higher ratings.


ORDER

A disability rating in excess of 10 percent for right knee 
patellofemoral syndrome and right thigh tendonitis is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



